          Case 8:21-cv-01345-TPB-SPF
Filing # 125602214   E-Filed 04/26/2021 Document  1-1 Filed 06/03/21 Page 1 of 12 PageID 4
                                        02:42:39 PM


                   IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                           IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

         JENNIFER DE LA ROSA,

                   Plaintiff,

         v.                                                           Case No.:

         TRANSWORLD SYSTEMS INC.,

                   Defendant.


                          STATEMENT OF CLAIM AND DEMAND FOR JURY TRIAL

                   Plaintiff JENNIFER DE LA ROSA ("Plaintiff'), by and through her undersigned counsel,

         seeks redress for the unlawful practices of Defendant, TRANSWORLD SYSTEMS INC.

         ("Defendant"), to wit, for Defendant's . violations of the Fair Debt Collection Practices Act, 15

         U.S:C. § 1692, et seq. ("FDCPA") and the Florida Consumer Collection Practices Act, Fla. Stat. §

         559, et seq. ("FCCPA"), and in support thereof, alleges the following:

                                            NATURE OF THE ACTION

              I.       THE FAIR DEBT COLLECTION PRACTICES ACT

              1. The Fair Debt Collection Practices Act (the "FDCPA") is a series of statutes which prohibit

                   a catalog of activities in connection with the collection of consumer debts by debt

                   collectors. See, 15 U.S.C. §1692, generally. Congress enacted the FDCPA to regulate the

                   collection of consumer debts by debt collectors. The express purposes of the FDCPA are

                   to "eliminate abusive debt collection practices by debt collectors, to insure that debt

                   collectors who refrain from using abusive debt collection practices are not competitively

                   disadvantaged, and to promote consistent State action to protect consumers against debt

                   collection abuses." 15 U.S.C. § 1692(e).



         Wage
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 2 of 12 PageID 5



    2.   In enacting theFDCPA, the United States Congress found that "[t]here is abundant


         evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt


         collectors," which "contribute to the number of personal bankruptcies, to marital


         instability, to the loss ofjobs, and to invasions of individual privacy." 15 U.S.C. § 1692(a).


         Congress additionally found existing laws and procedures for redressing debt collection


         injuries to be inadequate to protect consumers. 15 U.S.C. § 1692(b).


    3.   Accordingly, the FDCPA imposes civil liability on any person or entity that violates its


         provisions, and establishes general standards of debt collector and provides for specific


         consumer rights. 15 U.S.C. § 1692k. The operative provisions of the FDCPA declare


         certain rights to be provided to or claimed by debtors, forbid deceitful and misleading


         practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable


         conduct, both generally and in a specific list of disapproved practices.


    4.   Section 1692c(b) of the FDCPA provides that "[ejxcept as provided in section 1692b of


         this title, without the prior consent of the consumer given directly to the debt collector, or


         the express permission of a court of competent jurisdiction, or as reasonably necessary to


         effectuate a postjudgment judicial remedy, a debt collector may not communicate, in


         connection with the collection of any debt, with any person other than the consumer, his


         attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

                                                                                 »i
         attorney of the creditor, or the attorney of the debt collector.


    5.   The FDCPA is a strict liability statute. Taylor v. Perrin, Landry, deLaunay & Durand, 103


         F.3d 1232 (5th Cir. 1997). "Because the Act imposes strict liability, a consumer need not


         show intentional conduct by the debt collector to be entitled to damages." Russell v.




 The exceptions listed in section 1 692b of the FDCPA are inapplicable in this case.

2 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 3 of 12 PageID 6



          Equifax A.R.S., 74 F. 3d 30 (2d Cir. 1996); see also, Gearing v. Check Brokerage Corp.,


          233 F.3d 469 (7th Cir. 2000) (holding unintentional misrepresentation of debt collector's


          legal status violated FDCPA).


    6.    The FDCPA is a remedial statute, and therefore must be construed liberally in favor of the


          debtor. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006). The remedial


          nature of the FDCPA requires that courts interpret it liberally. Clark v. Capital Credit &


          Collection Services, Inc., 460 F. 3d 1162 (9th Cir. 2006). "Because the FDCPA, like the


          Truth in Lending Act [15 U.S.C §1601], is a remedial statute, it should be construed


          liberally in favor of the consumer." Johnson v. Riddle, 305 F. 3d 1 107 (10th Cir. 2002).


    II.       THE FLORIDA CONSUMER COLLECTION PRACTICES ACT


    7.    "The Florida Consumer Collection Practices Act is a laudable legislative attempt to curb


          what the Legislature evidently found to be a series of abuses in the area of debtor-creditor


          relations." Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d 196, 200-


          201 (Fla 1976). The FCCPA is to be construed in a manner that is protective of the


          consumer. See Fla. Stat. § 559.552 (providing that in the event of inconsistencies with the


          FDCPA, the provision that is more protective of the debtor prevails). Moreover, "[ujnlike


          the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons collecting


          a consumer debt." In re Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla. 2010); See also


          Heard v. Mathis, 344 So. 2d 651, 654 (Fla. 1st DCA 1977) (holding that, the FCCPA


          applied to "a private individual making an oral, non-interest bearing loan to a friend.").


    8.    The FCCPA proscribes conduct similar to that prohibited by the FDCPA. Specifically, the


          FCCPA states:


                 In collecting consumer debts, no person shall:




3 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 4 of 12 PageID 7



                 (5) Disclose to a person other than the debtor or her or his family
                 information affecting the debtor's reputation, whether or not for
                 credit worthiness, with knowledge or reason to know that the other
                person does not have a legitimate business need for the information
                 or that the information is false.


         Fla. Stat. § 559.72.


    9.   In applying and construing the FCCPA, "due consideration and great weight shall be given


         to the interpretations of the Federal Trade Commission and the federal courts relating to


         the federal Fair Debt Collection Practices Act." Fla. Stat. § 559.77(5).


    10. As set forth in more detail below, Defendant's written communications to Plaintiff violate


         the aforementioned and/or foregoing provisions of the FDCPA and FCCPA, thereby giving


         rise to this action and entitling Plaintiff to damages for the same.


                                   JURISDICTION AND VENUE


    1 1 . This is an action for damages greater than $500 but less than $2,500, exclusive of attorney's


         fees and costs.


    12. This action arises out of the Defendant's unlawful conduct, to wit, the acts and/or omissions


         of the Defendant in attempting to collect a consumer debt from Plaintiff violated the


         FDCPA and FCCPA.


    13. Venue in Hillsborough County is proper because Plaintiff resides here, the Defendant


         transacts business here, and the complained conduct of Defendant occurred here.


                                               PARTIES


    14. Plaintiff is natural person, and a citizen of the State of Florida, residing in Hillsborough


         County, Florida.


    15. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).


    16. Defendant does business in Florida.



4 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 5 of 12 PageID 8



    17. Defendant holds itself out as a business providing debt collection services and identified


        itself as a "debt collector" when communicating with Plaintiff.


    18. Defendant uses the telephone, internet and/or mails in a business the principal purpose of


        which is the collection of debts.


    19. Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or due


        or asserted to be owed or due another.


    20. Defendant holds a Consumer Collection Agency License issued by the Florida Office of


        Financial Regulation.


    21. Defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. §


        559.55(7).


    22. At all times material, Defendant was acting as a debt collector when communicating with


        Plaintiff.


    23. At all times material hereto, Defendant was a corporation subject to the FCCPA. See, e.g.,


        Cookv. Blazer Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist. App. 1976) (citing


        Fla. Stat. § 1.01(3)).


                                  FACTUAL ALLEGATIONS


    24. Plaintiff is alleged to owe a financial obligation (hereinafter the "Alleged Debt").


    25. The Alleged Debt consists of amounts allegedly due for consumer/personal purchases.


    26. The Alleged Debt is a "debt" as defined by 15 U.S.C. § 1692a(5) as it is a financial


        obligation allegedly incurred by Plaintiff primarily for personal, family or household


        purposes.



    27. On or about July 22, 2020, Defendant caused to be sent a written communication to


        Plaintiff (hereinafter "Defendant's Collection Letter"). A true and correct copy of




5 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 6 of 12 PageID 9



        Defendant's Collection Letter is attached hereto as "Exhibit A".


    28. Defendant's Collection Letter is a "communication" as defined by 15 U.S.C. § 1692a(2) in


        that Defendant's Collection Letter conveys information regarding the Alleged Debt to


        Plaintiff.


    29. As demonstrated by its form and content, Defendant's Collection Letter is an attempt by


        Defendant to collect the Alleged Debt from Plaintiff.


    30. Upon information and belief, Defendant did not generate, print and/or mail Defendant's


        Collection Letter. Instead, Defendant outsourced the generation, printing, and/or mailing


        of Defendant's Collection Letter to a third-party vendor (hereinafter "Vendor").


    3 1 . In connection with Defendant's above-described outsourcing, Defendant communicated to


        Vendor information regarding Plaintiffs alleged debt including, but not limited to,


        Plaintiffs name, address, status as an alleged debtor, alleged account balance, alleged


        account number, and/or alleged creditor.


    32. Plaintiff did not consent to Defendant's communication with Vendor.


    33. The information communicated to Vendor by Defendant affects Plaintiffs reputation.


    34. All conditions precedent to the filing of this action have occurred or been waived.


                             COUNT I - VIOLATION OF THE FDCPA


    35. Plaintiff re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.


    36. As detailed more fully above, Defendant is a debt collector and attempted to collect a


        consumer debt from Plaintiff by and through Defendant's Collection Letter. In doing so,


        Defendant violated the FDCPA, to wit:


              a.   Section 1692c(b) by communicating, in connection with the collection of any debt,


                   with any person other than the consumer, his attorney, a consumer reporting agency




6 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 7 of 12 PageID 10



                 if otherwise permitted by law, the creditor, the attorney of the creditor, or the


                 attorney of the debt collector, without Plaintiffs prior consent given directly to


                Defendant. See, e.g., Hunstein v. Preferred Collection and Mgt. Services, Inc., 19-


                 14434, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).


     37. Defendant's aforementioned violations of the FDCPA have caused an injury-in-fact to


         Plaintiff that is concrete and particularized in that Plaintiffs statutory right to privacy with


         respect to Plaintiffs financial information has been violated. Hunstein v. Preferred


         Collection and Mgt. Services, Inc., 19-14434, 2021 WL 1556069, at *4 (1 1th Cir. Apr. 21,


         2021)("Notably,    the   FDCPA's    statutory findings    explicitly identify "invasions     of


         individual privacy" as one of the harms against which the statute is directed. 15 U.S.C. §


         1692(a). And to that end, the statutory provision under which Hunstein has sued here


         expressly prohibits a debt collector from "communicatfingj" with any but a few persons or


         entities "in connection with the collection of any debt."Id. § 1692c(b). Although §


         1692c(b) isn't identical in all respects to the invasion-of-privacy tort, we have no difficulty


         concluding that it bears "a close relationship to a harm that has traditionally been regarded


         as providing a basis for a lawsuit in English or American courts." Spokeo, 136 S. Ct. at


         1549.");   Church v.     Accretive Health,   Inc., 654 Fed.     Appx.   990,   995   (11th Cir.


         2016)("Church has alleged that the FDCPA governs the letter at issue, and thus, alleges


         she had a right to receive the FDCPA-required disclosures. Thus, Church has sufficiently


         alleged that she has sustained a concrete—i.e., 'real' —injury because she did not receive


         the allegedly required disclosures. The invasion of Church's right to receive the disclosures


         is not hypothetical or uncertain; Church did not receive information to which she alleges


         she was entitled. While this injury may not have resulted in tangible economic or physical




 7 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 8 of 12 PageID 11



        harm that courts often expect, the Supreme Court has made clear an injury need not be


        tangible to be concrete. See Spokeo, Inc., 578 U.S. at           , 136 S.Ct. at 1549; Havens


        Realty Corp., 455 U.S. at 373, 102 S.Ct. 1 1 14. Rather, this injury is one that Congress has


        elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,


        Church has sufficiently alleged that she suffered a concrete injury, and thus, satisfies the


        injury-in-fact requirement.")(internal footnotes omitted); McCamis v. Servis One, Inc.,


        2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016)("Here, Plaintiff alleges a concrete and


        particularized injury in fact: Plaintiff has statutorily-created rights to be free from a debt


        collector's inappropriate attempts to collect a debt [. . .] and to be free from being subjected


        to false, deceptive, unfair, or unconscionable means to collect a debt. [...] [Violation of


        statutory rights is not a 'hypothetical or uncertain' injury, but 'one that Congress has


        elevated to the status of a legally cognizable injury through the FDCPA. '")(quoting Church


        v. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (1 1th Cir. 2016)); Prindle v. Carrington


        Mortg. Services, LLC, 2016 WL 4369424, at *8 (M.D. Fla. Aug. 16, 2016)("Through §


        1692e, Congress identified an existing concrete harm (being subjected to specific abusive


        debt-collection practices) that, by itself, was inadequate at law to establish standing").


    38. As a result of Defendant's aforementioned FDCPA violations, Plaintiff has suffered actual


        damages, including but not limited to stress, anxiety, frustration, and confusion, whereby


        Plaintiff is entitled to relief for such, in addition to statutory damages and attorney's fees


        and costs.


                            COUNT II - VIOLATION OF THE FCCPA



    39. Plaintiff re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.


    40. As detailed more fully above, Defendant is a debt collector and attempted to collect a



8 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 9 of 12 PageID 12



        consumer debt from Plaintiff by and through Defendant's Collection Letter. In doing so,


        Defendant violated the FCCPA, to wit:


              a.   Section 559.72(5) by Disclosing to a person other than the Plaintiff or her or his


                   family information affecting the Plaintiffs reputation, whether or not for credit


                   worthiness, with knowledge or reason to know that the other person does not have


                   a legitimate business need for the information or that the information is false.


    41 . As a result of Defendant's aforementioned FCCPA violations, Plaintiff has suffered actual


        damages, including but not limited to fear, stress, confusion, deception, anxiety and worry,


        whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attorney's


        fees and costs.


                                    DEMAND FOR JURY TRIAL


    42. Plaintiff respectfully demands a trial by jury on all issues so triable.


                                        PRAYER FOR RELIEF


        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against


Defendants, awarding Plaintiff the following relief:


        (a)        Statutory and actual damages, as provided under 1 5 U.S.C. § 1692k, for the FDCPA
                   violations committed by Defendant in attempting to collect the Alleged Debt;


        (b)        Statutory and actual damages, as provided under Fla. Stat. § 559.77(2), for the
                   FCCPA violations committed by Defendant in attempting to collect the Alleged
                   Debt;


        (c)        An injunction prohibiting Defendant from engaging in further collection activities
                   directed at Plaintiff that are in violation of the FCCPA;


        (d)        A declaration that Defendant's collection effort as detailed herein violate the
                   FCCPA;


        (e)        Costs and reasonable attorneys' fees as provided by both 15 U.S.C. § 1692k and
                   Fla. Stat. § 559.77(2); and




9 | P a g e
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 10 of 12 PageID 13



         (f)    Any other relief that the Court deems appropriate and just under the circumstances.


 DATED: April 26, 2021



                                                     Respectfully submitted by:


                                                     /s/Benjamin W. Raslavich
                                                     BENJAMIN W. RASLAVICH, ESQ.
                                                     Florida Bar No.: 0102808
                                                     KUHN RASLAVICH, P.A.
                                                     21 10 West Piatt Street
                                                     Tampa, Florida 33606
                                                     Telephone: (813) 422-7782
                                                     Facsimile: (813)422-7783
                                                     ben@theKRfirm . com
                                                     Counsel for Plaintiff




 10 | P a g e
                                                   IHti H« PUN t^tNi 1 a YOU Bv A COLlECTiON AGENCY
Exhibit a! Case 8:21-cv-01345-TPB-SPF
             TRANSWORLD SYSTEMS INC.  Document 1-1 Filed 06/03/21 Page 11 of 12 PageID 14
                                                  CREDITOR: ENTERPRISE RENT A CAR-PRM
                 COLLECTION AGENCY
                 500 VIRGINIA DR. SUITE 514                                              ACCT #:                  519
                 FT WASHINGTON, PA 19034                                                 CLIENT
                 877-420-4789
                 OFFICE HOURS: 8AM - 5PM ET MON - FRI
                                                                                         BALANCE DUE:   $500.00




                                                     TRANSMITTAL
                       l,.|iii|i.||.i.i|iiiiii.,.|..||.i„........,..|..,ii|n.i||.||.ii                                      07/22/20

                                122629-00016818072220072814
                                JENNIFER DE LA ROSA
                                920 BENNINGER OR
                                BRANDON FL 33510-3843




                 COURTESY NOTICE - - The creditor has requested that we contact you regarding the above-
                 referenced account. Please be advised that the account remains unpaid.


                 This is an attempt to collect a debt. Any information obtained will be used for that purpose. This is a
                 communication from a debt collector. Calls to or from this company may be monitored or recorded.

                 Send correspondence, other than payment, to this collection agency at P.O. BOX 17221 ,
                 WILMINGTON, DE 19850.

                                                                                                         i
                                                                                                        i
                     Please send payment to:
                     ENTERPRISE RENT A CAR-PRM                                                               Our Client's Phone:
                     DAMAGE RECOVERY UNIT-BOB                                                                866-300-4407
                     PO BOX 801 988
                     KANSAS CITY MO 64180
                 Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this
                 debt, or any portion thereof, this office will assume this debt is valid. If you notify this office in writing
                 within 30 days after receiving this notice that you dispute this debt, or any portion thereof, this office will
                 obtain verification of the debt or a copy of a judgment and mail you a copy of such verification or
                 judgment. If you request of this office in writing within 30 days after receiving this notice, this office will
                 provide you with the name and address of the original creditor, if different from the current creditor.
                 Notice: See Reverse Side for Important Information.
                 We are required under some states' laws to notify consumers of certain rights as detailed in the list on
                 the back of this notice. Consumers have rights under state and federal law that are not described in this
                 letter or in the list on the back of this notice.




         t




         i




         1
             V                                                                                                                         !
Case 8:21-cv-01345-TPB-SPF Document 1-1 Filed 06/03/21 Page 12 of 12 PageID 15
                               MINNESOTA

       4.     This collection agency is licensed by the Minnesota Department of Commerce.

                                                CALIFORNIA
       5.      The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt
               Collection     Practices     Act    require     that,    except     under      unusual
               circumstances, collectors may not contact you before 8:00 a.m. or after 9:00 p.m.
               They may not harass you by using threats of violence or arrest or by using obscene
               ^language. Collectors may not use false or misleading statements or call you at work if
               they knoWor have reason to know that you may not receive personal calls* at work.
               For the most part, collectors may not tell another person, other than your attorney or
               spouse, about your debt. Collectors may contact another person to confirm your
             - location or enforce a judgment. For more information about debt collection activities,
               you may contact the Federal Trade Commission at 1 -877-FTC-HELP or www.ftc.gov.

                                             MASSACHUSETTS

       6.      NOTICE OF IMPORTANT RIGHTS. You have the right to make a Written or oral request
               that telephone calls regarding your debt not be made to you at your place of
               employment. Any such oral request Will be valid for only ten days unless you provide
               written confirmation of the request postmarked or delivered witfiin seven days of such
               request. You may terminate this request by Writing to the debt collector.




                                                                                                                         j



                                                                                                         PAP-1098-G0
                                                                                                         Rev Date 8/18




                                   SMEBH
       VISA         (MasterCard)



     Cardholder name.
     Billing Address
     City.                                 State              Zip.
     Card #
     Amount_                                   Exp. date.
     Signature.                                          Date
     Creditor's name will appear on your credit card statement.
